

115 HR 1584 IH: Orca Responsibility and Care Advancement Act of 2017
U.S. House of Representatives
2017-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1584IN THE HOUSE OF REPRESENTATIVESMarch 16, 2017Mr. Schiff (for himself, Mr. Beyer, Mr. Cicilline, Ms. Clark of Massachusetts, Mr. Connolly, Ms. DeLauro, Ms. DelBene, Mr. Heck, Mr. Huffman, Mr. Kilmer, Mr. Larsen of Washington, Ms. Lee, Ms. Moore, Mr. Polis, Mr. Smith of Washington, and Ms. Speier) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Marine Mammal Protection Act of 1972 to prohibit the taking, importation, and
			 exportation of Orcas and Orca products for public display, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Orca Responsibility and Care Advancement Act of 2017. 2. Prohibition on taking, importation, and exportation of Orcas and Orca products for public display (a)Prohibition on permits for taking or importationSection 104(a) of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1374(a)) is amended to read as follows:
				
 (a)(1)Except as provided in paragraph (2), the Secretary may issue permits which authorize the taking or importation of any marine mammal.
 (2)Notwithstanding any other provision of law, no permit may be issued by the Secretary that authorizes the taking or importation of any marine mammal of the species Orcinus orca, or any marine mammal product that consists, or is composed in whole or in part, of such species, for the purpose of public display.
 (3)Permits for the incidental taking of marine mammals in the course of commercial fishing operations may only be issued as specifically provided for in section 101(a)(5) or 306, or subsection (h) of this section..
 (b)Prohibition on exportation for public displaySection 102 of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1372(a)) is amended by adding at the end the following new subsections:
				
 (g)Notwithstanding any other provision of law, it is unlawful to export any marine mammal product that consists, or is composed in whole or in part, of the species Orcinus orca.
 (h)(1)Notwithstanding any other provision of law, it is unlawful to export any marine mammal of the species Orcinus orca—
 (A)for a purpose other than to transport such marine mammal to a marine mammal sanctuary; and (B)without a determination by the Secretary that the transportation to such sanctuary is in the best interest of the individual marine mammal.
 (2)In this subsection, the term sanctuary means a place of refuge where marine mammals— (A)live in a setting as close as possible to their natural environment;
 (B)are prioritized individually with respect to well-being and autonomy; and (C)are not used for profit or bred..
 3.Prohibition on breeding of OrcasThe Animal Welfare Act is amended by inserting after section 26 (7 U.S.C. 2156) the following new section:
			
 26A.Breeding of OrcasIt shall be unlawful for any person to artificially inseminate or breed a marine mammal of the species Orcinus orca for purposes of using the progeny of such species for public display..
		